                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


RIMA E. LAIBOW, spouse of ALBERT
N. STUBBLEBINE, III, deceased,                Civ. No. 19-4549 (1CM) (SCM)

     Plaintiff,                                         OPINION

     V.


RICHARD MENASHE, WILLIAM
OSER, LISA CASALE, THE
COMMUNITY HOSPITAL GROUP
d/b/a JFK MEDICAL CENTER,
KINDRED HOSPITAL, ABC
COMPANIES (1-10), DEFENDANT
PARTNERSHIPS (1-10), JOHN DOE
PHYSICIANS (1-10), JANE DOE
NURSES (1-10), JANE MOE
TECHNICIANS, and PARAMEDICAL
EMPLOYEES (1-20),

      Defendants.



KEVIN MCNULTY, U.S.D.J.:
      Pro se Plaintiff Rima Laibow brings this case on behalf of the estate of her
husband, Major General Albert N. Stubblebine, III. Ms. Laibow’s complaint
alleges negligence and statutory violations by several institutions and
professionals involved in the medical treatment of Gen. Stubblebine in the
weeks preceding his death in 2017. Before the Court are two motions:
Defendant Kindred Hospital’s Motion to Dismiss Plaintiffs Complaint with
Prejudice and Compel Alternative Dispute Resolution in Lieu of an Answer (DE
10); and Defendant Lisa Casale’s Motion to Dismiss Plaintiffs Complaint
Pursuant to Fed. R. Civ. P. 12(b)(6) (DE 11). For the following reasons, both
motions to dismiss are GRANTED.
    I.     BACKGROUND’
         A. The Parties
           Ms. Laibow and Sen. Stubblebine were married for twenty-three years
before he died on February 6, 2017. (DE 1                       ¶    1 & 3). Ms. Laibow is the
executor and administrator of his estate and a citizen of Arizona. (DE 1                                     ¶    1 &
2). At the time of his death, Sen. Stubblebine was without known children, and
he had a life expectancy (actuarially speaking, presumably) of 4.6 years. (DE 1

¶   3). He was a citizen of Arizona. (DE 1             ¶    3). The amount in controversy in this
dispute exceeds $75,000.00, exclusive of interest and costs. (DE 1                                 ¶   4).
            Defendant Richard Menashe is an osteopathic doctor with thirty-four
years of experience. (DE 1              ¶   5). He specializes in family medicine. (DE 1                     ‘
                                                                                                                 5).
Dr. Menashe is affiliated with Defendant JFK Medical Center. (DE 1                                     ¶   5).
            Defendant William Oser is a medical doctor with thirty-four years of
experience. (DE 1         ¶   7). He practices internal medicine. (DE 1                     ¶   7). Dr. Oser is
affiliated with Defendant JFK Medical Center.                        2    (DE 1       7).
                                                                                  ¶
            Defendant Lisa Casale is a medical doctor who specializes in
pulmonolor. (DE 1             ¶   9).
            Defendant Community Hospital Group, Inc. (“Community”) is a New
Jersey non-profit corporation that owns, operates, and does business as JFK
Medical Center (“JFK”). (DE 1                ¶   11; DE 1   ¶       12)




       For purposes of this motion, the facts alleged in the complaint, not yet tested by
any fact finder, are assumed to be true. See Section II.A.1., infra. Docket entries will
be cited as “DE
2      Ms. Laibow alleges that “Dr. Menashe is affiliated with JFK Medical Center” in
paragraph 5 and repeats that allegation verbatim in paragraph 7. (DE 1 ¶1J 5 & 7). The
subject of paragraph 7, however, is Dr. Oser, and so this may be an editing error. Also
unclear is whether plaintiff intended to allege that both doctors have thirty-four years
of experience.
       Ms. Laibow named JFK Medical Center separately in her complaint to ensure
that the appropriate entity would be joined to and receive notice of this action. (DE 1
  12).


                                                                2
           Defendant Kindred Hospital is a thirty-four-bed “transitional hospital” in
Rahway, New Jersey. (DE 1 ‘j 13). Kindred advertises that as a “transitional
care hospital” it offers “the same in[-]depth care [a patient] would receive in a
traditional hospital but for an extended recovery period.” (DE 1         ¶   13). It
partners with physicians to offer twenty-four-hour clinical care, seven days a
week. (DE 1      ¶   13).
     B. Gen. Stubblebine’s Final Weeks
           From September 1, 2016, to January 4, 2017, Sen. Stubblebine was a
patient at JFK. (DE 1        16). On Januan’ 4, 2017, he ‘as transferred from JFK
to Kindred at the behest of JFK personnel. (DE 1         ¶   17). At the time, Ms. Laibow
was Sen. Stubblebine’s attorney-in-fact and health-care representative, but
she was not given sufficient notice and did not consent to the transfer. (DE 1
¶   17).
           Between January 4, 2017 and February 5, 2017, Sen. Stubblebine was a
patient at Kindred. (DE 1      ¶   18). On February 5, 2017, he was moved to Robert
Wood Johnson University Hospital, where he died the next day, February 6,
2017. (DE 1 j 18).
           During this time, Defendants provided negligent services and deviated
from the standard of care with respect to Sen. Stubblebine, which led to his
death. (DE 1119—22).
     C. Ms. Laibow’s Allegations
           Ms. Laibow’s complaint alleges eight counts of tort- and statute-based
wrongdoing. She alleges the following:
              1. Counts 1 and 2: Negligence and Wrongful Death (Against
                 Kindred and JFK)

           Defendants had a nondelegable duty to exercise reasonable care towards
Sen. Stubblebine. (DE 1       ¶    26 & 35). Defendants failed to allocate sufficient
resources to adequately care for Sen. Stubblebine and otherwise failed to
exercise reasonable care, including by abandoning Sen. Stubblebine at JFK
while he needed a ventilator to breathe. (DE 1 ¶jJ 27 & 36). Defendants violated
the New Jersey Patient Bill of Rights, N.J.S.A 30:4-24.2, by:


                                                 3
•   failing to properly evaluate, assess, and document Gen.
    Stubblebine’s nutritional status and needs;
•   failing to develop, document, and communicate a coherent,
    consistent, and medically appropriate treatment plan for Gen.
    Stubblebine;
•   failing to regularly adopt, update, and implement a medically
    appropriate treatment plan for Qen. Stubblebine;
•   failing to adopt, incorporate, and implement a medically
    appropriate nutritional plan in Gen. Stubblebine’s treatment plan;
•   failing to update and make necessary changes to the nutritional
    plan in the treatment plan as Gen. Stubblebine’s medical condition
    evolved;
•   allowing non-medical staff to interfere with and block the provision
    of critically needed parenteral feeding to Gen. Stubblebine after the
    same was ordered by the attending physician, namely when the
    Director of Nutrition noted that “nutrition has no place in this
    patient’s care”;
•   failing to adequately supervise Qen. Stubblebine’s care and
    treatment by failing to take necessary action to reverse medically
    disastrous decisions outside the scope of practice of non-medical
    staff, which contradicted the order to provide parenteral nutrition
    to Qen. Stubblebine;
•   repeatedly delaying—for non-medical reasons—for over three
    weeks the installation of a PEG tube ordered for Qen. Stubblebine
    as medically necessary for his nutrition;
•   failing to develop, document, communicate, and implement a
    coherent, consistent, and medically appropriate treatment plan for
    Qen. Stubblebine to ensure his adequate hydration;
•   failing to take necessary action to ensure that Gen. Stubblebine
    was sufficiently hydrated, which resulted in numerous instances of



                                   4
    dehydration-induced tachycardia, which in turn caused long-term
    damage to his heart and kidneys;
•   prescribing beta blockers, a medically inappropriate medication, to
    address Gen. Stubblebine’s dehydration-induced tachycardia and
    other cardiac arrythmias, which significantly worsened Qen.
    Stubblebine’s physical condition and caused his death;
•   violating the Patient Bill of Rights when a physician attempted to
    circumvent Ms. Laibow’s refusal to allow the administration of beta
    blockers by surreptitiously attempting to force their administration
    medications while Ms. Laibow was not present;
•   failing to develop, document, and communicate a coherent,
    consistent, and medically appropriate treatment plan to ensure
    that muscle deconditioning, muscle wasting, pressure sores or
    decubitus ulcers would not develop in a comatose and otherwise
    immobilized and incapacitated Gen. Stubblebine;
•   failing to implement or execute a coherent, consistent, and
    medically appropriate treatment plan to ensure that muscle
    deconditioning, muscle wasting, pressure sores or decubitus ulcers
    would not develop in a comatose and otherwise immobilized and
    incapacitated Gen. Stubblebine;
•   wrongfully hiding and actively concealing Gen. Stubblebine’s
    rapidly deteriorating skin and muscle condition, which quickly
    developed massive decubitus ulcers and pressure sores;
•   failing to implement a regular schedule for turning Gen.
    Stubblebine’s body to prevent or slow the development of massive
    decubitus ulcers and pressure sores on Gen. Stubblebine’s body;
•   using an ill-Fitting, inappropriately designed intubation harness,
    which caused Gem Stubblebine to suffer a facial decubitus ulcer,
    causing his upper lip to become severely damaged;




                                   3
             •   providing inadequate nursing care by restricting movement and
                 lacking proper decompression boots and pressure stocking, which
                 caused Gen. Stubblebine to develop deep vein thrombosis,
             •   inappropriately administering medications and drugs that were not
                 indented for Sen. Stubblebine, including insulin, while his records
                 and charts demonstrated Decedent’s low blood sugar; and
             •   failing to identify, incorporate and implement into Gen.
                 Stubblebine’s treatment plan cardiac resuscitation procedures, the
                 failure of which exacerbated and compounded the negative impact
                 of his February 5, 2017 cardiac arrest and further caused or
                 contributed to his death on February 6, 2017.
(DE 1   ¶J   28 & 37).
        Sen. Stubblebine was admitted to JFK with aspirational pneumonia and
sepsis, which improved, but the sepsis returned more virulently as a result of a
nosocomial infection caused by poor sanitary conditions. (DE 1       9      28 &37).
These infections included MRSA, C. diff., and pseudomonas. (DE 1            9   28 &
37). They required the administration of stronger medications, which in turn
were more toxic and caused more kidney and other organ damage. (DE 1              9    28
& 37). Defendants’ documentation of Sen. Stubblebine’s care and treatment
was lax, inaccurate, and inadequate. (DE 1          9   28 & 37).
             2. Counts 3 and 4: Negligence Per Se Under the New Jersey
                Patient Bill of Rights (Against Kindred and JFK)

        Defendants failed to ensure, preserve and othenvise provide for Sen.
Stubblebine’s rights under N.J. Stat. Ann.      §   30:4-24.2 and New Jersey
common law. (DE 1        ¶   48—49 & 56—57). Sen. Stubblebine suffered severe
injuries and damages, including dehydration, malnutrition, weight loss,
improper treatments, pressure ulcers, infections, extreme pain and discomfort,
increased expenses associated with further surgical pain and expensive
surgical procedures, mental and emotional anguish, a significantly decreased
quality of life, deprivation of dignity, general and specific neglect and lack of
care, and substantial costs and expenses for medical care and treatment and

                                                6
ultimately suffered a prolonged, agonizing, untimely, and likely preventable
death. (DE 1     ¶   48—49 & 56—57).
             3. Counts 5 and 6: Negligent Supervision (Against JFK and
                Kindred)

          Defendants knew or should have known that their patients, including
Gen. Stubblebine, were elderly and greatly limited in their ability to move and
to communicate their needs clearly and effectively and needed particular care
and supervision. (DE 1       ¶   59—6 1 & 63—65). Defendants failed to exercise
adequate care in the supervision of the treatment of their elderly patients,
including Gen. Stubblebine, particularly with respect to his inability to
communicate his health needs clearly and effectively. (DE 1         ¶   59—6 1 & 63—65).
Gen. Stubblebine sustained severe personal injuries, endured great pain and
suffering, incurred medical expenses for the care and treatment of those
injuries, and ultimately suffered a prolonged, agonizing, untimely, and likely
preventable death. (DE 1         ¶   59—6 1 & 63—65).
             4. Counts 7 and 8: Punitive Damages (Against JFK and Kindred)
          Defendants caused Gen. Stubblebine to sustain and suffer severe
personal injuries and damages of both a permanent and temporary nature. (DE
1   ¶   68 & 71). Gen. Stubblebine was forced to endure great pain and suffering,
incur medical expenses for the care and treatment of said injuries, and
ultimately suffered a prolonged, agonizing, untimely and likely preventable
death. (DE 1     ¶   68 & 71).
        D. Procedural History
          On February 1, 2019, Ms. Laibow sued Richard Menashe, William Oser,
Lisa Casale, the Community Hospital Group d/b/a JFK Medical Center,
Kindred Hospital, ABC Companies (1—10), Defendant Partnerships (1—10), John
Doe Physicians (1—10), Jane Doe Nurses (1—10), Jane Moe Technicians, and
Paramedical Employees (1—20). (DE 1). Drs. Menashe, Oser, and Casale each
answered and crossclaimed against the other defendants. (DE 4, 5 & 8).
          On May 17, 2019, Kindred moved to dismiss the complaint and to
compel arbitration of the claims. (DE 10). Kindred’s motion papers included a


                                                    7
copy of an arbitration agreement that Ms. Laibow had signed on January 6,
2017, the day Qen. Stubblebine was admitted to Kindred. (DE 10-4). Ms.
Laibow filed papers in opposition to the motion (DE 13), and Kindred filed a
reply (DE 17).
        On May 24, 2019, Dr. Casale moved to dismiss pursuant to Rule
12(b)(6). (DE 11-1). Ms. Laibow filed papers in opposition to the motion (DE
20), and Dr. Casale filed a reply (DE 25).
II.     DISCUSSION
        Because this matter involves a controversy between citizens of different
states and the amount in controversy is alleged to exceed the sum of $75,000,
this Court has jurisdiction pursuant to 28 U.S.C.     § 1332. Federal procedural
law and New Jersey substantive law will apply. See Erie R.R. v. Tompkins, 304
U.S. 64, 78 (1938).
      A. Standard of Review
            1. Motion to Dismiss for Failure to State a Claim upon Which
               Relief Can Be Granted

         Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in
part, if it fails to state a claim upon which relief can be granted. See Fed. R.
Civ. P. l2(b)(6). The defendant, as the moving party, bears the burden of
showing that no claim has been stated. Animal Sci. Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the complaint are accepted as true and
all reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters &
the Trs. Thereof v. Tishman Const. Corp. of N.J., 760 F.3d 297, 302 (3d Cir.
2014).
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and


4    Motions to dismiss by JFK, Dr. Oser, and Community (DE 14), and Dr.
Menashe (DE18), are pending and will be decided separately.


                                              8
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also W. Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[tjhe
plausibility standard is not akin to a ‘probability requirement’   it asks for
                                                                    .   .   .




more than a sheer possibility.” Iqbal, 556 U.S. at 678.
      Where, as here, the plaintiff is proceeding pro se, the complaint is “to be
liberally construed,” and, “however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Erickson u.
Pardus, 551 U.S. 89, 93—94 (2007). Nevertheless, “prose litigants still must
allege sufficient facts in their complaints to support a claim.” Mala v. Crown
Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). “While a litigant’s pro se
status requires a court to construe the allegations in the complaint liberally, a
litigant is not absolved from complying with Twombly and the federal pleading
requirements merely because s/he proceeds pro se.” Thakar v. Tati, 372 F.
App’x 325, 328 (3d Cir. 2010) (citation omitted).
       The Third Circuit has liberally permitted pleading amendments to ensure
that “a particular claim will be decided on the merits rather than on
technicalities.” Dole v. Arco Chem. Co., 921 F.2d 484, 487 (3d Cir. 1990).
Indeed, where a complaint is dismissed on Rule l2(b)(6) grounds, “a District
Court must permit a curative amendment, unless an amendment would be
inequitable or futile.” Aiston v. Parker, 363 P.3d 229, 235 (3d Cir. 2004)
(emphasis added); accord Phillips a Cty. of Allegheny, 515 F.3d 224, 236 (3d
Cir. 2008) (citing Grayson a Mayuiew State Hosp., 293 F.3d 103, 108 (3d Cir.
2002) (citing Shane a Fauver, 213 F.3d 113, 116 (3d Cir. 2000)).



                                               9
           2. Motion to Compel Arbitration
     This Circuit’s case law has meandered somewhat in defining the proper
standard of review of a motion to compel arbitration. The upshot, however, is
fairly clear. Where the issue can be decided without evidence, it will be, based
on an application of the familiar Rule 12(b)(6) standard to the face of the
pleadings. Failing that, however, the Court will permit discovery and decide the
issue on a summary judgment standard, pursuant to Rule 56. If there is a
genuine issue of fact, summary judgment will be denied and the issues will be
tried.
         Because arbitration is a “matter of contract” between two parties, “a
judicial mandate to arbitrate must be predicated upon the parties’ consent.”
Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir,
2013) (quoting Par—Knit Mills, Inc. v. Stockbddge Fabrics Co., Ltd., 636 F.2d 51,
54 (3d Cir. 1980)). Pursuant to the Federal Arbitration Act (“FAA”), a court may
enforce a contract to arbitrate, but only if the court is satisfied that the
“making of the agreement” to arbitrate is not “in issue.” Id.
         In Guidotti v. Legal Helpers Debt Resolution, the Third Circuit stated the
approach a court must take on a motion to compel arbitration. The judiciary
must balance the competing goals of the FAA: the speedy and efficient
resolution of disputes, and the enforcement of private agreements. Id. at 773.
Reconciling sometimes murky precedent in light of those competing interests,
the Guidotti court reasoned that where “the affirmative defense of arbitrability
of claims is apparent on the face of a complaint (or                .   .   .   documents relied upon

in the complaint),          .   .   .   the FAA would favor resolving a motion to compel
arbitration under a motion to dismiss standard without the inherent delay of
discovery.” Id. at 773—74. Such an approach “appropriately fosters the FAA’s
interest in speedy dispute resolution. In those circumstances, ‘jtjhe question to
be answered     . becomes whether the assertions of the complaint, given the
                    .   .




required broad sweep, would permit adduction of proofs that would provide a




                                                           10
recognized legal basis’ for rejecting the affirmative defense.” Id. at 774 (quoting
Leone v. Aetna Cas. & Sur. Co., 599 F.2d 566, 567 (3d Cir. 1979).
      “In many cases, however, a more deliberate pace is required, in light of
both the FAA’s insistence that private agreements be honored and the judicial
responsibility to interpret the parties’ agreement, if any, to arbitrate.” Id.
      [The Rule 12(b)(6) standard will not be appropriatej when either the
      motion to compel arbitration does not have as its predicate a
      complaint with the requisite clarity to establish on its face that the
      parties agreed to arbitrate or the opposing party has come forth
      with reliable evidence that is more than a naked assertion      . that
                                                                          .   .




      it did not intend to be bound by the arbitration agreement, even
      though on the face of the pleadings it appears that it did. Under
      the first scenario, arbitrabilit not being apparent on the face of
      the complaint, the motion to compel arbitration must be denied
      pending further development of the factual record. The second
      scenario will come into play when the complaint and incorporated
      documents facially establish arbitrability but the non-movant has
      come fonvard with enough evidence in response to the motion to
      compel arbitration to place the question in issue. At that point, the
      Rule 12(b)(6) standard is no longer appropriate, and the issue
      should be judged under the Rule 56 standard.

       Under either of those scenarios, a restricted inquiry into factual
       issues will be necessary to properly evaluate whether there was a
       meeting of the minds on the agreement to arbitrate and the non
       movant must be given the opportunity to conduct limited discovery
       on the narrow issue concerning the validity of the arbitration
       agreement. In such circumstances, Rule 56 furnishes the correct
       standard for ensuring that arbitration is awarded only if there is
       an express, unequivocal agreement to that effect.

Id. (internal citations and quotations and external citation omitted).
   B. Kindred’s Motion to Dismiss
       Kindred moves this Court to compel arbitration of the claims against it,
and therefore to dismiss the complaint. (DE 10-4 at 3). Kindred attaches to its
papers a copy of an arbitration agreement between it and Ms. Laibow. (DE 10-5
at 3) Ms. Laibow has submitted a declaration in response, likewise attaching a
copy of the arbitration agreement. (DE 13 at 27) She does not really dispute the


                                              11
document’s authenticity—rather, she claims that she does not remember it or
did not knowingly sign it. I wiH therefore consider the arbitration agreement,
which was submitted by both sides in support of their arguments for and
against arbitration, and which appears to be well within the scope of what is
properly considered under Guidotti, supra.
      Kindred argues that the arbitration agreement between it and Ms. Laibow
is enforceable in that there was no unfairness in contract formation and that
the terms of the agreement are not substantively unconscionable. (DE 10-4 at
3—7). Ms. Laibow responds that the agreement is a “classic example of an
adhesion contract.” (DE 13 at 3). She disclaims any memory of signing it, and
she alleges that she would not have done so if she had been knowingly
confronted with it. (Id.). Ms. Laibow describes the agreement as “deficient and
defective,” because, according to her, the agreement does not explain what
arbitration is and how it differs from litigation, and it was not written in plain
language that an average consumer would understand. (Id.). Kindred responds
that the terms of the agreement were clear and that Ms. Laibow voluntarily
signed it on Qen. Stubblebine’s behalf. (DE 17 at 2). Kindred adds that both
the FAA and New Jersey law are clear that arbitration is a favored method of
dispute resolution. (Id.).
      Federal law is decidedly pro-arbitration. The FAA’s purpose is “to reverse
the longstanding judicial hostility to arbitration agreements that had existed at
English common law and had been adopted by American courts, and to place
arbitration agreements upon the same footing as other contracts.” Gilmer v.
Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991). Thus, the statute
makes agreements to arbitrate “valid, irrevocable, and enforceable,” 9 U.s.c.
§ 2, subject only to traditional principles of contract formation and
interpretation. The FAA provides that contract provisions manifesting the
intent of the parties to settle disputes in arbitration shall be binding, allows for
the stay of federal court proceedings in any matter that is referrable to




                                             12
arbitration, and permits both federal and state courts to compel arbitration if
one party has failed to comply with an agreement to arbitrate. 9 U.S.C.   § 2 —4.
      cumulatively, those provisions “manifest a liberal federal policy favoring
arbitration agreements.” Gilmer, 500 U.S. at 24 (quotations omitted). Thus, “as
a matter of federal law, any doubts concerning the scope of arbitrable issues
should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 24—25 (1983).
      The Supreme Court has recently given new content to that strong federal
pro-arbitration policy. In fact, the Court seems to have implied, with
disapproval, that the states were promulgating facially neutral rules that were
in fact intended to discriminate against agreements to arbitrate vis-ã-vis other
contracts:
      The FAA  .   .preempts any state rule discriminating on its face
                       .



      against arbitration—for example, a “law prohibit[ing] outright the
      arbitration of a particular type of claim.”
                                                .   .And not only that:
                                                        .   .




      The Act also displaces any rule that covertly accomplishes the
      same objective by disfavoring contracts that (oh so coincidentally)
      have the defining features of arbitration agreements.

Kindred Nursing Centers Ltd. P’ship v. Clark, 137 S. Ct. 1421, 1426 (2017)
(quotingAT&-TMobilityLLCv. Concepcion, 563 U.S. 333, 341 (2011)). Any
consideration of State law, then, must bear in mind the Kindred preemption
principle.
      The fact remains, however, that arbitration is a creature of contract.
Before referring any controversy to arbitration, the Court must determine
whether the parties have indeed agreed to arbitrate it. Green Tree Fin. Corp. v.
Bozzle, 539 U.S. 444, 452 (2003). That determination has three subparts: (1)
whether the parties agreed to arbitrate; (2) whether the dispute is within the
scope of the agreement; and (3) whether Congress nevertheless intended the
dispute to be non-arbitrable. Sarbak v. Citigroup Global Markets, Inc., 354 F.
Supp. 2d 531, 536—37 (D.N.J. 2004).
      New Jersey courts, too, have held that arbitration “is a favored means of
dispute resolution.” Hojnowski a Vans Skate Park, 187 N.J. 323, 342 (2006).


                                           13
The state courts have “long noted our public policy that encourages the ‘use of
arbitration proceedings as an alternative forum.” Wein a Morris, 194 N.J. 364,
375—76 (2008) (citing Perini Corp. v. Greate Bay Hotel & Casino. Inc., 129 N.J.
479, 489 (1992)); see also Delta Funding Corp. v. Harris, 189 N.J. 28, 39 (2006).
Accordingly, arbitration clauses are afforded a “presumption of arbitrability,”
which can only be overcome if the Court can determine with “positive
assurances” that the clause does not cover the dispute at issue. AT&T Techs. a
Commc’ns. Workers of Am., 475 U.S. 643, 650 (1986); see also Moses H. Cone
Mem’l Hosp., 460 U.S. at 4 (“Any doubts concerning the scope of arbitrable
issues should be resolved in favor of arbitration”). Ultimately, arbitration
agreements should be read liberally to find arbitrability whenever possible.
Jansen a Solomon Smith Barney, Inc., 342 N.J. Super. 254,257 (App. Div.
2001).
         Here, Ms. Laibow argues that the arbitration agreement in this case is
both procedurally and substantively unconscionable. Procedural
unconscionability deals with the manner in which the parties entered into a
contract, and it takes into consideration a   variety   of   inadequacies, such as age,
literacy, lack of sophistication, hidden or unduly complex contract terms,
bargaining tactics, and the particular setting existing during the contract
formation process. Sitogun Holdings, Inc. v. Ropes, 800 A.2d 915, 921 (N.J.
Super. Ch. Div. 2002) (citations omitted). Substantive unconscionability, on the
other hand, will be found when the terms of an agreement are so one-sided
that they shock the court’s conscience. Id. (citations omitted).
         Under New Jersey law, unconscionability is fact-dependent. See, e.g.,
Delta Funding Corp. v. Harris, 912 A.2d 104, 110—11 (N.J. 2006). I have taken
Ms. Laibow’s factual allegations and submissions at face value. I nevertheless
find that she has not set forth a valid claim of unconscionability.
         The arbitration agreement plainly bears Ms. Laibow’s signature. (She
halfheartedly attempts to cast doubt on the validity of her signature but does
not forthrightly deny signing. See infra.) The agreement provides that Kindred



                                              14
“may reasonably rely upon the validity and authority of the representative’s
signature based upon actual, implied or apparent authority.” (DE 13 at 30).
Ms. Laibow’s allegations do not support the assertion that she lacked the
capacity to understand the agreement’s terms or lacked the authority to sign
on Gen. Stubblebine’s behalf.
      Ms. Laibow argues in essence that, at the time of signing, she was
distraught and distracted by her husband’s plight:
      [A]t the very moment her critically-ill husband was being admitted
      to Defendant Kindred Hospital by ambulance, when the Plaintiff
      had no opportunity to review such documents while her husband
      is being admitted by ambulance into Defendant Kindred Hospital,
      while her husband was on a ventilator for life support, before the
      Plaintiff could be with her husband.

(DE 13 at 3). She elaborates on this theme in a declaration attached to her
brief, in which she argues that, whatever she may have signed, she did not
intend to agree to arbitrate with Kindred:
      4. On my arrival at Kindred Hospital, I was met by a social worker
      employed by Kindred who presented me with a handful of
      documents to sign so that my husband could be admitted
      immediately. 1 was told the papers were routine hospital admission
      documents which had to be signed immediately for my
      extremely[Jill husband to be admitted and receive treatment at
      Kindred Hospital.

      5. Because of the quasi-emergency nature of my husband’s
      admission into Kindred Hospital, I was given little or no time to
      review the handful of documents the social worker gave me to sign
      as the spouse of Gen. Stubblebine. I was presented with such
      documents either in an open area of Kindred or elsewhere, but in
      no event was I given the opportunity to sit and carefully read each
      of the many documents I was asked to sign at such time before I
      was allowed to see or be with my husband at Kindred Hospital.

     6. I recall that some of the documents I signed were in large print,
     and others were in single-spaced, small print that was difficult for
     me to read. I was in such a state of worry and fear for my
     husband’s well-being that my focus was on finding out how he was
     doing after the transfer in the ambulance.


                                             15
      7. Attached as Exhibit B hereto is a true copy of the “Voluntary
      Alternative Dispute Resolution Agreement” defendant Kindred
      Hospital has claimed I signed on June 6, 2017. 1 note that such
      document is in small, 9 pt print, is single-spaced, and is four
      pages in length. I do not remember ever seeing this document
      before, nor do I remember signing this document at any time, on
      either January 6, 2017 or January 9, 2017, nor has anyone ever
      given me a copy of such document for my records, to my
      knowledge.

      7. I do not remember ever receiving or signing a copy of any form of
      “Voluntary Alternative Dispute Resolution Agreement” document.
      No one from Kindred Hospital ever told me that I was signing any
      form of “Voluntary Alternative Dispute Resolution Agreement.” If
      they had, I would have refused to sign such an agreement. No one
      to my knowledge ever gave me a copy of such “Voluntary
      Alternative Dispute Resolution Agreement.”

      8. I would never have willingly signed away any of my husband’s
      rights, nor have I ever agreed to sign away any of my rights under
      law.

      9. I do not recognize the document the Defendant Kindred has
      produced as its “Voluntary Alternative Dispute Resolution
      Agreement,”   .




(DE 13 at 23—25).
      Ms. Laibow’s complaint, even as supplemented by her declaration, does
not sufficiently allege procedural unconscionability. She states that she lacked
sufficient time to review the agreement in the haste and confusion of this
medical emergency. The agreement itself, however, explicitly states that its
execution is not a precondition to nursing care and that it may be cancelled
within five business days. (DE 13 at 29). Ms. Laibow does not allege that she
had a diminished mental capacity or was herself a patient at the hospital.
Rather, she was the patient’s legal representative and attorney-in-fact. (DE 10-
S at 2; DE 13 at 30) The patient’s incapacity is the very rationale for granting
such a power of attorney to the patient’s representative. As such, it was her
function to review and execute routine hospital admission documents that
included the arbitration agreement. Ms. Laibow is not unsophisticated. Ms.


                                           16
Laibow is herself a physician, and therefore presumably has at least some
familiarity with hospital procedures and admission documents. The language of
the agreement is clear, Ms. Laibow is an educated and sophisticated party, and
her signature is evident on the page. A claim of mere inability to recall is not
sufficient to establish procedural unconscionability. See generally Moore v.
Woman to Woman Obstetrics & Gynecology, L.L.C., No. A-0683-llTl, 2013 N.J.
Super. Unpub. LEXIS 2035 (App. Div. Aug. 14, 2013) (compelling arbitration
where plaintiff “recalled filling out paperwork but had no specific recollection of
the arbitration agreement”); see also Leodori v. CIGNA Corp., 175 N.J. 293, 302
(2003) (“[W]e determine a written agreement’s validity by considering the
intentions of the parties as reflected in the four corners of the written
instrument.”).
      The Court certainly sympathizes with a patient or loved one who must
cope with admission papenvork at a stressful time. But that, unfortunately, is
a fact of life. Virtually anyone being admitted to a hospital for a serious
condition could claim similar stress; it cannot be the law that any such a
person, or their appointed representative, necessarily lacks the capacity to
effectively execute such necessary documents.
      I turn to the claim of substantive unconscionability. The agreement is
also not substantively unconscionable; it does not take advantage of the stress
and time pressure of hospital admission. Quite the contrary. The agreement’s
terms include the following:
      a) [The Patient] has the right to seek legal counsel concerning this
      Agreement;

      (b) the execution of this Agreement is not a precondition to the
      furnishing of services to the patient by the Hospital;

      (c)this Agreement may be cancelled by the Patient by delivering
      written notice of revocation to the Hospital not later than 5:00 p.m.
      local time on the fifth (5th) business day after signing the
      Agreement; and




                                            17
      (d) nothing in this Agreement shall prevent Patient or any other
      person from reporting alleged violations of law to the appropriate
      administrative, regulatory’ or law enforcement agency.

(DE 13 at 29).
      The agreement provides that Kindred shall bear not only the costs of the
mediator and the arbitrator, but also any other reasonable costs for the first
five days of any hearing. If a hearing lasts longer than five days, the agreement
calls for the parties to split the costs equally. The agreement requires a plaintiff
to pay his or her own legal fees in arbitration (which he or she would also incur
in traditional litigation). Finally, the agreement allows the parties to select a
mediator and arbitrator. It suggests one such service, but ultimately permits
the parties to select any independent and impartial decisionmaker. The
agreement directs the parties to the procedural rules that it contemplates will
govern any dispute resolution. (DE 13 at 27—3 1, passim)
      Nor do Ms. Laibow’s allegations support a conclusion that the agreement
is otherwise unenforceable. The agreement plainly and succinctly summarizes
the purpose of the document. A bold, capitalized, underlined heading on the
first page of the agreement alerts the reader to an arbitration/mediation
clause. Bolded text alerts the reader that arbitration is in lieu of, and waives,
litigation in court.
I.    ALTERNATIVE DISPUTE RESOLUTION (“ADR”) AGREEMENT
      PROVISIONS

       A.    Any and all claims or controversies arising out of or in any
             way relating to this Agreement or the Patient’s stay at the
             Hospital including disputes regarding interpretation ‘of this
             Agreement, whether arising out of State or Federal law,
             whether existing or arising in the future, whether for
             statutory. compensatory or punitive damages and whether
             sounding in breach of contract, tort or breach of statutory
             duties (including, without limitation, any claim based on
             violation of rights, negligence, medical malpractice, any other
             departure from the accepted standards of health care or safety
             or the Code of Federal Regulations or unpaid hospital
             charges), irrespective of the basis for the duty or of the legal


                                             18
             theories upon which the claim is asserted. shall be submitted
             to alternative dispute resolution as described in this
             Agreement. Only disputes that would constitute a legally
             cognizable cause of action in a court of law may be submitted
             to alternative dispute resolution. The parties to this
             Agreement understand that the dispute resolution
             process contains provisions for both mediation and
             binding arbitration. If the parties are unable to reach
             settlement informally, or through mediation, the dispute
             shall proceed to binding arbitration. Binding arbitration
             means that the parties are waiving their right to a trial,
             including their right to a jury trial, their right to trial by
             a judge and their right to appeal the decision of the
             arbitrator(s). Except as expressly set forth herein, the
             provisions of the New Jersey Arbitration Act, N.J.S.A
             2A:23B-1, et seq., shall govern the arbitration. This
             Agreement includes claims against the Hospital, its
             employees and for its medical director(s) in his/her
             capacity as medical director.

(DE 13 at 27).
      The arbitration agreement was thus neither procedurally nor
substantively unconscionable; it manifests the parties’ agreement to arbitrate.
Moreover, this dispute falls within the scope of the agreement—which covers
“[ajny and all claims or controversies arising out of.     .   .   the Patient’s stay at the
Hospital.” (DE 13 at 27). In light of New Jersey’s strong preference for
arbitration, see Wein, 194 N.J. at 375—76; Hojnowski, 187 N.J. at 342, the
agreement is therefore valid. Kindred’s to compel arbitration, and therefore to
dismiss the complaint as against itself, is therefore GRANTED.
   C. Casale’s Motion to Dismiss
      Dr. Casale asks this Court to dismiss Ms. Laibow’s complaint for failure
to state a claim under Rule 12(bflô).5 (DE 1 1-.1J. Specifically, she asserts that


       Dr. Casale’s theory relies on federal court procedures as embodied in rules and
interpretive case law. Out of caution, I consider whether the matter would be
considered under Rule 12(b)(1), rather than 12(b)(6), if the issue were treated as one of
standing. See St. Thomas-St. John Hotel & Tourism Ass’n v. Virgin Islands, 218 F.3d
232, 240 (3d Cir. 2000) (“The issue of standing is jurisdictional.”). I conclude that no


                                               19
Ms. Laibow, a pro se plaintiff, cannot sue on behalf of her late husband’s
estate. (DE li-i). Ms. Laibow opposes this motion, claiming that Dr. Casale’s
motion is frivolous. A substantial portion of her opposition is devoted to her
demand that the Court impose sanctions. (DE 20).
      Title 28, United States Code, Section 1654 guarantees that “Lijn all courts
of the United States the parties may plead and conduct their own cases
personally or by counsel as, by the rules of such courts, respectively, are
permitted to manage and conduct causes therein.” Although a non-lawyer is
entitled to represent herself pro se, she may not appear pro se on behalf of
another person or entity. Schneller v. Crozer Chester Med. Ctr., 276 F. App’x
169, 170 n.1 (3d Cir. 2008). That rule has particular application to an
appearance on behalf of an entity that is not a natural person. See also
Marrakush Soc’y v. N.J State Police, No. 09-25 18, 2009 U.S. Dist. LEXIS 68057
at *92 (D.N.J. July 30, 2009) (“Any juridical entity (meaning, any
fictitious/artificial/legal person) cannot appear in legal proceedings pro se.”).
       In Estate of Twardy a Lakes of Larchmont Condo Ass’n, No. 15-6501,
2016 U.S. Dist. LEXIS 65322 at *1, 2016 WL 2901664 (D.N.J. May 18, 2016)
(Hillman, J.), the estate’s executor filed a pro se complaint on behalf of the
estate. Id. The case came before the court on plaintiff’s infonnapauperis
motion, but the court expanded its inquiry to consider whether the executor
was entitled to prosecute the action in the first place. Id. at *2 (“[lIt is highly
questionable whether an executor of an estate who is not an attorney may file
suit on behalf of an estate.”).
       Estate of Twardy collects some of the most pertinent case law. It cites,
but does not explicitly adopt, the most liberal standard of pro se

further analysis is required because it would make no difference. Where, as here, the
jurisdictional challenge is directed to the face of the complaint, the court’s standard of
review is indistingt.ushable from the familiar Rule 12(b)(6) standard.)). “A facial 12(b)(1)
 challenge, which attacks the complaint on its face without contesting its alleged facts,
is like a 12(b)(6) motion in requiring the court to ‘consider the allegations of the
 complaint as true.” Hartig Drug Co. Inc. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d
Cir. 2016) (citation omitted).


                                                20
representation, which is that an executor may represent the estate pro se, but
only if she is the sole beneficiary and the estate has no creditors:
      The executor of the Estate, Francis Twardy, is not an attorney and
      is prosecuting the claims of the Estate. The United States Supreme
      Court in Rowland v. Cal. Men’s Colony, 506 U.S. 194, 20 1—02
      (1993) reinforced the rule that corporations and other artificial
      entities may appear in federal court only through counsel. Thus, it
      is highly questionable whether an executor of an estate who is not
      an attorney may file suit on behalf of an estate. See, e.g., In re
      Olick, 571 F. App’x 103, 106 (3d Cir. 2014) (citing Rowland, 506
      U.S. at 201—02) (other citation omitted) (finding that apro se
      trustee may not represent the trust in federal court because he is
      not an attorney and without counsel the trust may not appear in
      federal court); c.f. Gray, 352 F. App’x at 656 n.1 (citing PHdgen v.
      Andresen, 113 F.3d 391, 393 (2d Cir. 1997)) (noting that the
      appeal also raised a question as to whether Gray, as a non-lawyer,
      may represent the estate, but not reaching the question because
      the decision was based on the holding that the estate may not
      proceed infonnapauperis); Caputo v. Forceno, No. 15-1911, 2015
      U.S. Dist. LEXIS 58536 at *2 (ED. Pa. May 5, 2015) (“Federal
      courts generally will only permit a non-attorney to proceed pro se
      in her capacity as the administratrix of an estate when she is the
       sole beneficiary and the estate has no creditors.”) (citing Johnson v.
       Marbemj, 549 F. App’x 73, 75 (3d Cir. 2013) (per curiam) (pro se
      litigant could not prosecute claims on behalf of estate/heirs);
       Malone v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007) (per curiam)
       (“[I]f the administrator is not the sole beneficiary of the estate, then
       he or she may not represent the estate in court.”); Jones ex rel.
       Jones a Corr. Med. Servs., Inc., 401 F.3d 950, 952 (8th Cir. 2005)
       (“‘[Wihen an estate has beneficiaries or creditors other than the
       administratrix or executrix, the action cannot be described as the
       litigant’s own, because the personal interests of the estate, other
       survivors, and possible creditors will be affected by the outcome of
       the proceedings.”))

Id. at *2_3
       Even under the most liberal view, then, a pro se plaintiff purporting to
represent a decedent’s estate must demonstrate that the estate has no other
beneficiaries or creditors. The purpose of this rule is to ensure that the rights
of the estate’s beneficiaries or creditors are adequately protected. See Murray v.


                                             21
City of Phila., 901 F.3d 169, 171 (3d Cir. 2018) (“Attorneys’ training,
experience, and their ‘ethical responsibilities and obligations’ help ensure that
a represented party’s interests are not squandered                     .   .   .   Only attorneys may be
sued for legal malpractice; a represented party could not seek recourse against
a non-attorney for even the most egregious conduct.” (citations omitted)).
         Ms. Laibow’s opposition fails to establish that she should be permitted to
proceed as the pro se representative of Qen. Stubblebine’s estate. The
complaint is consistent with a conclusion that Ms. Laibow is the sole
beneficiary of the estate—it states that at the time of his death, Gen.
Stubblebine was without known children—but it does not precisely allege that.
(DE 1    ¶   3)6   At any rate, the complaint fails to allege the other prerequisite—
that the estate does not have any creditors.
         Ms. Laibow’s brief in opposition relies on authority that is not quite on
point:
         [C]ontrary to Defendants’ unwarranted misrepresentations, both
         New Jersey law (N.J.R 1:21-1(4)         and [] Third Circuit case law
                                                       ...




         have plainly held that a pro se party, who is the real party in
         interest in an estate (as the Plaintiff is as the sole beneficiary of the
         Estate of the Decedent), may in fact appear and speak for that
         estate while acting pro se. See, e.g., Murray v. City of Philadelphia,
         No. 16-3145 [901 F.3d 1691 (3rd Cir. 2018)                .




(DE 20       ¶   4).
         N.J.R. 1:21-1(4) is a state court rule. It provides that “[a) person not
qualifying to practice pursuant to the first paragraph of this rule shall
nonetheless be permitted to appear and prosecute or defend an action in any
court of this State if the person       .   .   .   is a real party in interest to this action.” I
cannot apply state law standards as to who is a “real party in interest,”




6      To her opposition brief, Ms. Lthbow attaches a copy of what purports to be Gen.
Stubblefield’s Last Will and Testament. (DE 20, Ex. A) Analysis of the status of the
heirs and creditors nevertheless remains outside the scope of this, a Rule 12(b)(6)
motion to dismiss the complaint.


                                                             22
however. A federal court sitting in diversity is bound to apply federal—not
state—rules of court procedure. See Erie, 304 U.S. at 78.
      The cited Mun-ay decision does address federal standards. It does not
directly support Ms. Laibow’s position here, however, because it was deciding a
different issue.
      Mun-ay cites at length the general rule that a non-lawyer may not
represent another person or entity in federal court:
      Although an individual may represent herself or himself pro se, a
      non-attorney may not represent other parties in federal court. See
      Collinsgni v. Palmyra Rd. of Educ., 161 F.3d 225, 232 (3d Cir.
      1998) (“The rule that a non-lawyer may not represent another
      person in court is a venerable common law rule.”), abrogated on
      other grounds by Winkelman et rd. Winkelman v. Parma City Sch.
      Dist., 550 U.S. 516 (2007). This principle has been applied by the
      Supreme Court, this Court, and other courts in various contexts.
      See, e.g., Rowland u. Cal. IVIen’s Colony, 506 U.S. 194, 202 (1993)
      (recognizing that corporations must be represented by counsel and
      that “save in a few aberrant cases, the lower courts have uniformly
      held that 28 U.S.C. § 1654  .   .  does not allow corporations,
                                          .




      partnerships or associations to appear in federal court otherwise
      through a licensed attorney” (footnote omitted)); Simon v. Hartford
      Life, Inc., 546 F.3d 661, 667 (9th Cir. 2008) (holding that a non-
      lawyer could not litigate pro se on behalf of an ERISA plan); Osei
      Afriyie [v. Med. Coil. of Pa.], 937 F.2d [876,] 882 [(3d Cir. 199 1)1
      (“We hold that Osei-Afriyie, a non-lawyer appearing pro se, was not
      entitled to play the role of attorney for his children in federal
      court.”); Phillips u. Tobin, 548 F.2d 408, 411—12 (2d Cir. 1976)
      (holding that a non-attorney could not appear pro se to conduct a
      shareholder’s derivative suit).

Murray, 901 F.3d at 170—71.
       Munay then disallows representation by a plaintiff who, unlike Ms.
Laibow, was a non-beneficiary administrator of the estate. Thus Murray’s
holding neither favors nor disfavors Ms. Laibow’s position here. In so holding,
however, Murray emphasized the policy considerations underlying the general
rule requiring attorney representation:




                                              23
     We turn to whether a non-attorney, non-beneficiary administrator
     like Murray conducts her “own case” when representing an estate
     in federal court. 28 U.S.C. 1654. The answer is no. If an estate
     has one or more beneficiaries besides the administrator, then the
     case is not the administrator’s own because the interests of other
     parties are directly at stake. The interests of other parties, such as
     beneficiaries, may not be represented by a non-attorney
     administrator of an estate. Accordingly, we hold that this case is
     not Murray’s own and that she may not conduct it pro se on behalf
     of her granddaughter, the estate’s sole beneficiary.

      Our holding accords with those of our sister Courts of Appeals to
      consider the question we decide today. Further, practical
      considerations support our holding. Attorneys’ training,
      experience, and their “ethical responsibilities and obligations” help
      ensure that a represented party’s interests are not squandered.
      Collinsgni, 161 F.3d at 231; see Osei-Afriyie, 937 F.2d at 882
      (holding that a pro se father’s “lack of legal experience has nearly
      cost his children the chance ever to have any of their claims
      heard.”). Only attorneys may be sued for legal malpractice; a
      represented party could not seek recourse against a non-attorney
      for even the most egregious conduct. See Collinsgm, 161 F.3d at
      231. Accordingly, our holding limiting pro se representation
      pursuant to § 1654 “serve[s] the interests of the represented party
      as well as the interests of adversaries and the court.” Pridgen, 113
      F.3d at 393.

Murray, 901 F.3d at 17 1—72.
      All of that said, the Murray decision might be read to suggest in dictum
that, if faced by the issue, it would adopt what I have termed the “liberal view”
that the sole beneficiary of an estate with no creditors may represent it in
federal court. Murray cited with approval several cases that, if only by negative
implication, acknowledge or adopt that view:
      See, e.g., Rodgers [v. Lancaster Police & Fire Dep’t, 819 F.3d 205,
      211(5th Cir. 2016)]; (holding that a person may represent an
      estate pro se “if that person is the only beneficiary and the estate
      has no creditors”); Malone v. Nielson, 474 F.3d 934, 937 (7th Cir.
      2007) (per curiam) (“[1f the administrator is not the sole
      beneficiary of the estate, then he or she may not represent the
      estate in court.”); Jones [ex rel. Jones v. Corn Med. Sen’s., Inc., 401


                                            24
       F.3d 950, 952 (8th Cir. 2005)] (“[The administrator] is not the only
       beneficiary/creditor of [the].   . estate. Thus, as a nonattomev, [he]
       may not engage in the practice of law on behalf of others.”);
       Shepherd v. Wellman, 313 F.3d 963, 970-7 1 (6 Cir. 2002);
       PHdgen, 113 F.3d at 393 (“1 A]n administratrix  ...  of an estate may
       not proceed pro se when the estate has beneficiaries or creditors
       other than the litigant.”); see also Reshard v. Britt, 839 F.2d 1499
       (11th Cir. 1988) (en banc) (plurality opinion) (per curiam) (affirming
       by operation of law as a result of an equally divided en banc court
       the district court’s ruling that estate representatives could not
       proceed pro se when the estate had other beneficiaries).

Murray, 901 F.3d at 172 n.3.
       Ms. Laibow has not pled or otherwise established both that she is the
sole beneficiary of the estate and that there are no other creditors. Dr. Casale’s
motion to dismiss is therefore GRANTED. The dismissal is, however, without
prejudice, because it is not futile to anticipate that this defect could be cured—
if not by amendment of the complaint, then surely by retention of an attorney
to represent the estate.
III.   CONCLUSION
       For the reasons set forth above, the motions to dismiss are GRANTED.
The dismissal as against Kindred is with prejudice, as the claim must be
pursued in arbitration. The dismissal as against Dr. Casale is without
prejudice to a curative amendment or retention of an attorney to represent the
estate within 30 days.
       An appropriate order follows.
Dated: November 21, 2019

                                              Hon. Kevin McNulty
                                              United States District Judge




                                            25
